Order entered November 4, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00711-CV

                          TEEL STYLES, Appellant

                                       V.

                 TEXAS ATTORNEY GENERAL, Appellee

              On Appeal from the 116th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. DC-21-00248

                                    ORDER

      The Court has been informed that the underlying proceedings were not

recorded and a reporter’s record will not be filed. Accordingly, as the clerk’s

record has been filed, we ORDER appellant to file her opening brief no later than

December 6, 2021.


                                            /s/   KEN MOLBERG
                                                  JUSTICE